Case 1:19-cr-00078-REB Document 63 Filed 06/16/20 USDC Colorado Page 1 of 2




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-78-REB-1


UNITED STATES OF AMERICA,
v.
MARVIN McCULLOUGH,
Defendant.
______________________________________________________________________


                     MOTION TO REOPEN DETENTION HEARING
______________________________________________________________________
     THE DEFENDANT, through his attorney, respectfully requests that the detention

hearing in this case be reopened. This motion is made pursuant to the provisions of 18

U.S.C. § 3142(f)(2). In support of this motion Mr. McCullough states as follows:

1.      The Defendant did not contest the detention hearing held on March 19, 2020

because, at the time, Mr. McCullough was in custody serving a Colorado Department of

Corrections sentence. It was Mr. McCullough’s intention to reserve his right to a detention

hearing until his State sentence had conclude should this Federal case not be concluded.

2.      Mr. McCullough finished serving his Colorado Department of Corrections sentence

on June 11, 2020. This is a change in circumstances warranting the reopening of the

detention hearing.
Case 1:19-cr-00078-REB Document 63 Filed 06/16/20 USDC Colorado Page 2 of 2




3.     If released, in addition to all terms and conditions set by this Court, Mr.

McCullough’s release would also be subject to supervision by the Colorado Department

of Adult Parole.

       WHEREFORE, it is respectfully requested that his matter be set for a detention

hearing at the Court’s earliest convenience.

                                         s/ Michael David Lindsey
                                         Michael David Lindsey
                                         David Lindsey, Attorney at Law
                                         7887 E. Belleview, Ave. Suite 1110
                                         Englewood, CO 80111
                                         Telephone: (303) 228-2270
                                         FAX: (303) 228-2271
                                         E-mail: david@mdavidlindsey.com
                                         Attorney for Defendant Marvin McCullough



                              CERTIFICATE OF MAILING
      I hereby certify that a copy of the foregoing was filed using the court’s ECF
system on June 16, 2020.
                    _S/ David Lindsey______
                    David Lindsey
